                 Case 2:17-cr-00010-TLN Document 53 Filed 09/09/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-0010 TLN
12                                Plaintiff,            STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
13                          v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
14   LAVELL McDONALD,
15                               Defendant.
16

17                                              STIPULATION

18          1.      Defendant Lavell McDonald filed a motion to vacate and/or for reduction in sentence and

19 compassionate release on September 4, 2020. Docket No. 49. Pursuant to local rule, the government’s

20 response or opposition is due by September 11, 2020. Government counsel requests additional time,

21 through and including September 17, 2020, to obtain records and draft the response brief.

22          2.      Counsel for the defendant does not oppose this request.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

      STIPULATION AND ORDER                             1
             Case 2:17-cr-00010-TLN Document 53 Filed 09/09/20 Page 2 of 3


 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 49,

 3 be due on September 17, 2020; and

 4                b)      The defense reply, if any, will be due on September 24, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                            McGREGOR W. SCOTT
 8                                                          United States Attorney
 9   Dated: September 8, 2020
                                                            /s/ Shelley D. Weger
10                                                          SHELLEY D. WEGER
                                                            Assistant United States Attorney
11

12
     Dated: September 8, 2020                               /s/ John Balazs
13                                                          JOHN BALAZS
                                                            Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER                              2
              Case 2:17-cr-00010-TLN Document 53 Filed 09/09/20 Page 3 of 3


 1                                         FINDINGS AND ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 49,

 5 is due on September 17, 2020;

 6                 b)     The defense reply, if any, will be due on September 24, 2020.

 7

 8
           IT IS SO ORDERED.
 9

10 DATED: September 8, 2020
                                                                 Troy L. Nunley
11                                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND ORDER                            3
